Exhibit 99.1 REDHILL BIOPHARMA LTD. 21 Ha'arba'a Street Tel-Aviv 64739 Israel PROXY STATEMENT FOR ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON APRIL 30, 2014 This Proxy Statement is furnished to the holders of ordinary shares, par value NIS 0.01 per share (the “Ordinary Shares”), and to holders of American Depository Shares (“ADSs”), evidenced by American Depositary Receipts (“ADRs”) issued by The Bank of New York Mellon (“BNY Mellon”), of RedHill Biopharma Ltd. (the “Company” or “RedHill”) in connection with the solicitation by the board of directors (the "Board") of proxies for use at the Annual General Meeting of Shareholders (the “General Meeting”), to be held on Wednesday, April 30, 2014, at 10:00 a.m. Israel timeat the offices of the Company, 21 Ha'arba'a Street, Tel-Aviv, Israel, or at any adjournments thereof. It is proposed at the General Meeting to adopt the following proposals or to consider the following items: 1.
